Argued October 3, 1932.
The regularity of the proceedings is challenged for the single reason that the report of the commissioners was not "made to the said court of quarter sessions at the next term" as provided by Act of May 23, 1874, P.L. 230, § 2. This objection might prevail were it not for the fact that the court extended the time of making the report to the next succeeding term. There is an identical provision in the Act of June 13, 1836, P.L. 551, § 1, relating to roads, and it has been the uniform practice of the courts upon proper application to extend the time for making the report, and this practice has been approved by our appellate courts; see Sewickley Township Road, 26 Pa. Super. 572, and cases cited in 36 P.S. page 295. There is no reason why this provision in the act in question *Page 419 
providing for the division of wards should be more strictly construed than the same provision in the road act above referred to.
Appeal dismissed at bar.